Title: To Thomas Jefferson from George Jefferson, 9 June 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 9th. June 1800

I am duly favor’d with yours of the 7th. and will attend to Mr. Eppes’s draught should it appear.
I will also attend to your direction about the molasses; You did I recollect desire me to send up a Hogshead in the course of the winter provided it could be had at some certain price which you named, & I informed you immediately it could not be had at that price then, & I expected it would not be lower, and should therefore decline sending any. I am Dear Sir Your Very humble servt.

Geo. Jefferson

